Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 is objected to because of the following informalities:  claim 20 depends upon a cancelled claim.  Appropriate correction is required.  For the purpose of advancing the prosecution, it is assumed that claim 20 depends upon claim 19.

Claim Rejections - 35 USC § 112
Claims 19-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 16 and 21, the limitation “the waiting group” is not consistent with “a waiting group of one or more participants” in line 6; line 17, the term “switching of” is confusing.
          Claim 20, line 7, “said switch” lacks antecedent basis because 19 does not

          specifically recite “a switch”.

           Claim 22, line 4, “said switch” lacks antecedent basis for the same reason as set        forth in claim 20.
           Claim 25, line 2, the limitation “a participant identify of each participant added to the sign-list” is confusing.
	Claims 21, 23, 24 and 26-38 are indefinite for being directly or indirectly depending upon claim 19.
	Claim 39, sections (c) and (d) are indefinite because the limitation “the scanner or reader” lacks antecedent basis because the limitation “wherein the gaming facility is further characterized by at least one of the following features” in line 9 which may indicate that only one of the features such as (c) or (d) is applicable.
	Claims 40-45 are indefinite for being depending upon claim 39.
Allowable Subject Matter
Claims 19-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711